Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 November 29, 2011 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C. 20549 Re:Advisors Series Trust (the “Trust”) File Nos.: 333-17391 and 811-07959 Chase Growth Fund (S000005073) Chase Mid-Cap Growth Fund (S000005074) Ladies and Gentlemen: Pursuant to Rule 485(a)(1) of the Securities Act of 1933, as amended (the “1933 Act”), the Investment Company Act of 1940, as amended (the “1940 Act”), and the regulations thereunder, transmitted herewith on behalf of the Trust and its series, the Chase Growth Fund and the Chase Mid-Cap Growth Fund, is Post-Effective Amendment No. 392 under the 1933 Act and Amendment No.394 under the 1940 Act to the Trust’s Registration Statement on FormN-1A to become effective 60 days after filing. The purpose of this filing is to re-designate the Chase Growth Fund’s Substantial Investor Class shares as Institutional Class shares and to add Institutional Class shares for the Chase Mid-Cap Growth Fund. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (414)765-6609. Very truly yours, /s/Jeanine M. Bajczyk Jeanine M. Bajczyk, Esq. for U.S. BANCORP FUND SERVICES, LLC
